BEATTY, Justice.
After careful consideration, we have concluded that this petition must be denied. We do not approve the language of the Court of Criminal Appeals in its opinion, 342 So.2d 414, wherein it is stated that: “The admissibility of such evidence is not addressed to the discretion of the court because of its relevancy to the issue.” This language does not follow the rule on the admissibility of intention, motive or other unexpressed mental state as expressed in *417our opinion in Starr v. Starr, 293 Ala. 204, 301 So.2d 78 (1974).
ViRIT DENIED.
TORBERT, C. J., and MADDOX, FAULKNER and SHORES, JJ., concur.